DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                  UNITED STATE SOLUTIONS, LLC,
                            Appellant,

                                    v.

                        JEAN MARSAN, et al.,
                             Appellee.

                              No. 4D20-1367

                         [February 11, 2021]

   Non-final appeal from the Circuit Court for the Seventeenth Judicial
Circuit, Broward County; Carlos A. Rodriguez, Judge; L.T. Case No.
CACE19-025776.

  Dana M. Gallup of Gallup Auerbach, Hollywood, for appellant.

  Khambrel La-Ron Davis of Davis and Davis Law, PLLC, Sunrise, for
appellee.

PER CURIAM.

  Affirmed.

FORST, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.